Citation Nr: 1233785	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for otopharyngeal cancer, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for otopharyngeal cancer, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for cancer of the mandible, to include as secondary to herbicide exposure, and to include as secondary to the non-service-connected otopharyngeal cancer.


REPRESENTATION

Veteran represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The Veteran and K.B.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1970 and from March 1972 to September 1974, to include a tour in the Republic of Vietnam.  The Veteran is the recipient of the Purple Heart Medal, the Navy Commendation Medal with Combat "V", the Bronze Star Medal with Combat "V", the Vietnam Service Medal, the Armed Forces Expeditionary Medal, the Combat Action Ribbon, and the Good Conduct Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in March 2006 and timely perfected his appeal in December 2006. 

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing via videoconference between Cleveland, Ohio, and Huntington, West Virginia, in June 2010.  A transcript of that proceeding has been associated with the Veteran's VA claims file. 

In November 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 1997, the Board issued a decision denying the claim of entitlement to service connection for otopharyngeal cancer.  The Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence pertaining to the Veteran's otopharyngeal cancer submitted subsequent to the September 1997 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

4.  Resolving reasonable doubt in his favor, the Veteran's otopharyngeal cancer is due to his presumed in-service herbicide exposure.

5.  Resolving reasonable doubt in his favor, the Veteran's cancer of the mandible is due to his presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying entitlement to service connection for otopharyngeal cancer is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R.
§ 20.1100 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for otopharyngeal cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
3.  Otopharyngeal cancer was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Cancer of the mandible was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claims on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The RO denied the Veteran's petition to reopen his claim for service connection for otopharyngeal cancer in the January 2006 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

The Veteran's claim of entitlement to service connection for otopharyngeal cancer was initially denied by the Board in a September 1997 decision, on the basis that this type of cancer did not fall within the presumption set forth in 38 C.F.R. 
§ 3.309(e), as well as the fact that medical evidence did not exist connecting the Veteran's otopharyngeal cancer to exposure to herbicides.  The Veteran was notified of the Board decision, as well as of his appellate rights, in September 1997.  He did not appeal that determination.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The Veteran filed his petition to reopen this claim in July 2005.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding September 1997 Board decision.  

The additional evidence received since the September 1997 Board denial consists of: a Board hearing transcript, lay statements, an Internet article from the Veteran, VA examinations and medical opinions, private treatment records, and VA treatment records.

With the exception of the private treatment records, all of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The June 2012 VA medical opinion is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the June 2012 VA examiner, following a review of the Veteran's claims file, determined that it is at least as likely as not that the Veteran's squamous cell cancer of the oropharynx is due to his military service, to include as secondary to his herbicide exposure.  This medical opinion is material to the claim because it suggests that the Veteran's otopharyngeal cancer is due to his active military service - particularly, to his presumed in-service herbicide exposure.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Therefore, the Board finds that new evidence is also material to the Veteran's claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  

Service Connection Claims

The Veteran alleges that his cancer of the mandible and his otopharyngeal cancer are the result of his exposure to herbicides in the Republic of Vietnam (Vietnam) during his time in the active duty service.

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. 
§§ 1110, 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after the military discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In pertinent part, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are one of the diseases that is deemed to be associated with herbicide exposure, under VA law.  38 C.F.R. 
§ 3.309(e).  This disease shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 

The presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam era is not warranted for any disorder other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.  However, notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Here, regarding a current diagnosis, the Veteran was diagnosed with otopharyngeal cancer and mandibular cancer, following a physical examination by the examiner, at the December 2010 VA examination.  Therefore, the first requirement of service connection is satisfied. 

Regarding an in-service incurrence, the Veteran's military records document that he was stationed on land in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides during his active military service.  The Veteran contends that his cancers are a result of his exposure to Agent Orange in the Republic of Vietnam.  The Veteran does not argue, and the evidence does not show, that his cancers had their onset during his active military service.  Indeed, the Veteran's service treatment records (STRs) are negative for any complaints or clinical findings of otopharyngeal or mandible cancer, or their associated symptoms.  Rather, the weight of the probative evidence establishes that the Veteran's cancers were not manifested until 1989 - fifteen years after his military discharge. 
The Board initially notes that the herbicide presumption does not apply to the Veteran because otopharyngeal cancer and mandibular cancer are not listed in the regulations as diseases presumed to have been incurred from herbicide exposure.  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(ii).  

However, the Board finds that the Veteran's claims can be granted on a direct service connection basis.  See Combee, 34 F.3d at 1043.

In this regard, following the Board's November 2010 remand, the Veteran was afforded a VA examination in December 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with otopharyngeal cancer and mandibular cancer.  The examiner, a VA staff dentist, then determined that he was unable to make a determination of a link between the Veteran's Agent Orange exposure and subsequent otopharyngeal cancer and mandibular cancer.  The examiner stated that the ability to determine the link would require the expertise of medical and dental specialists, such as oncologists, pathologists, surgeons, and researchers who study these types of linkages.  The VA dental examiner reiterated this conclusion in a March 2011 VA addendum medical opinion.

Accordingly, in June 2011, the Veteran was afforded another VA examination by a VA hematologist and oncologist.  The examiner reviewed the Veteran's claims file and physically examined the Veteran prior to providing his medical opinion.  The examiner then determined that the Veteran is a long-term survivor of squamous cell carcinoma of the head and neck.  The primary lesion extended from the oropharynx to the larynx.  The examiner then found that although otopharyngeal carcinoma is not one of the diagnoses recognized as related to herbicide exposure, laryngeal cancer is.  The Veteran's primary tumor extended across both the oropharynx and larynx.  Therefore, the examiner concluded that the Veteran's otopharyngeal cancer may be considered to be an herbicide-related condition.  As further support, the examiner pointed to the fact that the Veteran was a non-smoker and a non-drinker, which are the typical risk factors.

In June 2012, an addendum medical opinion was obtained by a VA internist.  The examiner noted that the prior June 2011 medical opinion was provided by a hematologist and oncologist.  Therefore, the June 2012 VA examiner found the prior medical opinion to be sufficient, and did not provide another opinion.

Subsequently, in June 2012, another VA addendum medical opinion was obtained by another VA examiner.  The VA examiner reviewed the Veteran's claims file.  The examiner then determined that, "[I]t is at least as likely as not that the Veteran's squamous cell cancer of the oropharynx, including his mandible, is due to his military service, to include as secondary to herbicide exposure."  The examiner reasoned that the nature of the Veteran's cancer is squamous cell carcinoma metastatic to the head and neck, initially diagnosed by biopsy of the right tonsillar mass.  The biopsy was consistent with squamous cell carcinoma, and a computed tomography (CT) scan showed a right pharyngeal mass.  The examiner then stated that the etiology of these cancers in the Veteran, a non-smoker, is difficult to determine because it was a combination of exposures to cancer-promoting stressors and the response of his body to those exposures.  The examiner indicated that the risk factors include: exposure to ultraviolet (UV) radiation; immunosuppression; use of tobacco or alcohol; age; familial or genetic predisposition; nutritional status; chronic irritation; and, exposure to industrial products or heavy metals, viruses, or ionizing radiation (emphasis added by VA examiner).  The examiner reported that industrial products would "certainly" include herbicide agents.  Therefore, in summary, the VA examiner found that the Veteran's otopharyngeal cancer and mandibular cancer are due to his presumed in-service herbicide exposure.

There is no affirmative evidence to the contrary.

The lay statements of record, to include the Veteran's Board hearing transcript, support these VA medical opinions.  Specifically, in a September 2005 statement, the Veteran described eating and drinking the Vietnamese food and water, instead of the United States Navy food and water, during his stay in Vietnam during his military service.  The Veteran also reported completing over 250 combat mine sweep patrols in areas of Vietnam that were defoliated completely.  The Board finds the Veteran's lay statements to be competent, credible, and supported by the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, resolving reasonable doubt in his favor, the above evidence establishes that the Veteran's otopharyngeal cancer and mandible cancer are as likely as not related to his presumed in-service herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefits sought for these issues on appeal are granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for otopharyngeal cancer is reopened.

The claim for service connection for otopharyngeal cancer is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for cancer of the mandible is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


